—In a proceeding pursuant to CPLR article 75 to permanently stay arbitration of an underinsured motorist claim, Dominic Mancuso appeals from an order of the Supreme Court, Rockland County (Sherwood, J.), dated November 12, 1996, which granted the petition and denied, as academic, his cross motion, inter alia, to direct the petitioner to settle the action entitled Mancuso v Charbonneau, Index No. 1134/95, pending in the Supreme Court, Rockland County.
Ordered that the order is affirmed, with costs.
The Supreme Court correctly determined that Dominic Mancuso’s claim for underinsured motorist benefits coverage was untimely (see, Schiebel v Nationwide Mut. Ins. Co., 166 AD2d 520; Matter of Merchants Mut. Ins. Co. v Hurban, 160 AD2d 873; cf., Matter of Nationwide Mut. Ins. Co. v Edgerson, 195 AD2d 560). Accordingly, the court properly granted the petition and denied the cross motion as academic. Bracken, J. P., Thompson, Krausman and Luciano, JJ., concur.